Case 1:21-cv-03815-PKC Document 35 Filed 06/15/21 Page 1of1
Case 1:21-cv-03815-PKC Document 34 Filed 06/15/21 Page 1 of 1

GOTTLIEB,
_ RACKMAN & .
REISMAN,P.C. INTELLECTUAL PROPERTY LAW
270 Madison Ave, New York, NY 10016 ] T: (212) 684-3900 | F: (212) 684-3959 | www.err.com f |
June 15, 2021 we all
VIA ECF ih Ko po”
The Honorable P. Kevin Castel, U.S.D.J. AA \\ '

United States District Court ‘ rs
Southern District of New York : Z' ( .
500 Pearl St. jy cl
New York, New York 10007 %0 Q )

ef

  

Re: Vlisco BV. v. AKN Fabries Inc. and Anand Kumar Nair

Case No. 1:21-cv-03815 (PKC) £7
Dear Judge Castel: J

This letter is submitted jointly on behaif of Plaintiff Vlisco B.V. (“Vlisco”) arid Defendants b
AKN Fabrics Inc. and Anand Kumar Nair (together,“Defendants”) (collectively, JParties’’).

 

As noted in the Parties’ joint letter of May 28, 2021 (See ECF No. 29), the parties are working
toward negotiating a full resolution to this matter, including a confidential settlement agreement. In
view of the foregoing, respective counsel for Plaintiff and Defendants stipulate and agree that
Defendants’ time to Answer or otherwise respond to the Complaint be extended an additional thirty (30)
days, to and including July 14, 2021. This is the second application on consent to extend Defendants’
deadline to respond to the Complaint (See ECF Nos. 27 & 32).

Additionally, counsel for both Parties consent to an adjournment of the Initial Conference,
currently scheduled for July 8, 2021, and a concomitant extension of all initial Rule 26 deadlines. This

is the first application on consent to adjourn the Initial Conference.

We thank the Court in advance for its consideration of this request.

 

 

Respectfully submitted,
GOTTLIEB, RACKMAN & REISMAN, P.C AMSTER, ROTHSTEIN & ERENSTEIN LLP
/s/ Shane Wax /s/ Richard $, Mandaro
Jeffrey Kaden Gkaden@egrr.com) Richard S. Mandaro (rmandaro@arelaw.com)
Mare Misthal (mmisthal@grr.com) Anthony F. Lo Cicero (alocicero@arelaw.com)
Shane Wax (swax(@egrr.com) 90 Park Avenue
270 Madison Avenue, 8 Floor New York, N.Y. 10016
New York, N.Y. 10016 Phone: (212) 336-8000

Phone: (212) 684-3900

Counsel for Defendants AKN Fabrics, Inc. Counsel for Plaintiff Vlisco BV.
and Anand Kumar Nair

 
